                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                                   Case No: 17-CR-122

RAMOR DIS TICARET, LTD.
a/k/a The Ramor Group,

                              Defendant.



                                     PLEA AGREEMENT



      1.       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Paul L. Kanter and Keith S. Alexander,

Assistant United States Attorneys, and William Mackie, Trial Attorney, National Security

Division, U.S. Department of Justice, and the defendant, Ramor Dis Ticaret, Ltd., a/k/a The Ramor

Group ("Ramor"), acting by and through its duly appointed and authorized corporate officer, and

its attorney, Nejla K. Lane, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter

into the following Plea Agreement:

                                           CHARGES

      2.       Ramor has been charged in a thirteen-count Indictment, which alleges violations

of Title 18, United States Code, Sections 2, 371, and 554(a), and Title 50, United States Code,

Section 1705(a).

      3.       Ramor has been informed and understands the charges against the corporation

contained in the Indictment. Further, Ramor fully understands the nature and elements of




           Case 2:17-cr-00122-PP Filed 03/07/19 Page 1 of 23 Document 74
the crimes with which the corporation has been charged and the tenus and conditions of the

Plea Agreement.

      4.       Ramor voluntarily agrees to plead guilty to Count One of the Indictment

as fully set forth in Attachment A.

      5.       Ramor acknowledges and agrees that the corporation is, in fact, guilty of the

offense described in Attachment A. Ramor acknowledges and understands that if this case were

to proceed to trial, the government would be able to prove the facts set forth in Attachment B

beyond a reasonable doubt. Ramor admits that these facts are true and correct and establish the

guilt of the corporation beyond a reasonable doubt. The information contained in Attachment B

is being provided for the purpose of setting forth a factual basis for the plea of guilty and does

not represent a full recitation of Ramor's participation or role in this offense.

                                           PENALTIES

      6.       Ramor acknowledges and agrees that the offense of conspiracy charged in Count

One carries the following: (1) a maximum punishment pursuant to 18 U.S.C. § 3571 of a fine of

$500,000, twice the gross pecuniary gain derived from the offense, or twice the gross pecuniary

loss to persons other than the defendant corporation resulting from the offense; and (2) a mandatory

special assessment of $400.

                           DISMISSAL OF REMAINING COUNTS

      7.       The government agrees to move to dismiss the remaining counts of the Indictment

as to Ramor at the time of sentencing.

                                ELEMENTS OF THE OFFENSE

      8.       The parties understand and agree that in order to sustain the charge of conspiracy

as set forth in Count One, the government must prove each of the following propositions beyond

a reasonable doubt:
                                                  2

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 2 of 23 Document 74
    First, that the conspiracy as charged existed;
    Second, that the defendant corporation knowingly became a member of the conspiracy with an
    intent to advance the conspiracy; and
    Third, that one of the conspirators committed an act in furtherance of the conspiracy in an
    effort to advance the goals of the conspiracy.

                                  SENTENCING PROVISIONS

       9.       The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to the

Sentencing Guidelines when sentencing the defendant corporation.

      10.       Ramor acknowledges and agrees that the corporation's attorney has discussed the

potentially applicable sentencing guidelines provisions with the authorized corporate officer to the

satisfaction of the corporate officer.

      11.       The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant corporation's criminal history.

The parties further acknowledge and understand that, at the time Ramor enters a guilty plea, the

parties may not have full and complete information regarding Ramor's criminal history. The

parties acknowledge, understand, and agree that Ramor may not move to withdraw the guilty plea

solely as a result of the court's determination of Ramor's criminal history.

                        SENTENCING GUIDELINES CALCULATIONS

      12.       Ramor    acknowledges     and   understands    that   the   Sentencing   Guidelines

recommendations contained in this Plea Agreement do not create any right to be sentenced within

any particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if Ramor provided false,

incomplete, or inaccurate infoimation that affects the calculations, the government is not bound to

make the recommendations contained in this Plea Agreement.



                                                 3

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 3 of 23 Document 74
      13.      The parties agree that a conviction to Count One, charging a conspiracy to

unlawfully export, is covered by U.S.S.G. § 2M5.1, Evasion of Export Controls, that this Guideline

provision is not listed under U.S.S.G. § 8C2.1, which governs criminal fines for organizations.

Therefore, the parties agree that Ramor's sentence is not governed by the Fine Guidelines (§§

8C2.2 — 8C2.9) of the Sentencing Guidelines. Instead, pursuant to U.S.S.G. § 8C2.10, the sentence

is determined by applying 18 U.S.C. §§ 3553 and 3572.

                                    RELEVANT CONDUCT

      14.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the Court may consider relevant conduct in calculating the Sentencing

Guidelines range, even if the relevant conduct is not the subject of the offense to which the

defendant corporation is pleading guilty.

                           SENTENCING RECOMMENDATIONS

      15.      Both parties reserve the right to provide the Court and the probation office with any

and all information which might be pertinent to the sentencing process, including but not limited

to any and all conduct related to the offense as well as any and all matters which might constitute

aggravating or mitigating sentencing factors.

      16.      Both parties reserve the right to make any recommendation regarding any and all

factors pertinent to the determination of the Sentencing Guideline range and the fine to be imposed;

and any other matters not specifically addressed by this Plea Agreement.

      17.      The government agrees to make no recommendation regarding the ultimate

sentence to be imposed; however, the government remains free to take a position with respect to

any fact or factor pertinent to the sentencing decision consistent with this agreement and to advise

the court that the government's failure to make a sentencing recommendation should not be

construed as a recommendation for leniency or severity.
                                                 4

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 4 of 23 Document 74
                     COURT'S DETERMINATIONS AT SENTENCING

      18.      The parties acknowledge, understand, and agree that neither the Court nor the

United States Probation Office is a party to or bound by this Pleas Agreement. The United States

Probation Office will make its own recommendations to the Court. The Court will make its own

determinations regarding any and all issues relating to the imposition of sentence and may impose

any sentence authorized by law up to the maximum penalties set forth in Paragraph 6. The parties

further understand that the Court will be guided by the Sentencing Guidelines but will not be bound

by the Sentencing Guidelines and may impose a reasonable sentence pursuant to a determined by

applying 18 U.S.C. §§ 3553 and 3572.

      19.      The parties acknowledge, understand, and agree that Ramor may not move to

withdraw the guilty plea solely as a result of the sentence imposed by the Court.

                                    FINANCIAL MATTERS

      20.      Ramor acknowledges and understands that any and all financial obligations

imposed by the Court are due and payable in full upon entry of the judgment of conviction. Ramor

further understands that any payment schedule imposed by the Court shall be the minimum the

defendant corporation is expected to pay and that the government's collection of any and all court

imposed financial obligations is not limited to the payment schedule. Ramor agrees not to request

any delay or stay in payment of any all financial obligations.

      21.       Ramor agrees to provide to the Financial Litigation Unit (FLU) of the United States

Attorney's Office upon request of the FLU during any period of probation or supervised release

imposed by the Court, a complete and sworn financial statement on a form provided by FLU and

any documentation required by the form. Ramor further agrees, upon request of FLU whether

made before or after sentencing, to promptly: cooperate in the identification of assets in which the



                                                 5

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 5 of 23 Document 74
defendant corporation has an interest, cooperate in the liquidation of any such assets, and

participate in an asset deposition.

                                      SPECIAL ASSESSMENT

      22.        Ramor agrees to pay the special assessment in the amount of $400 prior to or at

the time of sentencing.

                            DEFENDANT'S WAIVER OF RIGHTS

      23.        In entering this agreement, Ramor acknowledges and understands that the

defendant corporation surrenders any claims the corporation may have raised in any pretrial

motion as well as certain rights which include the following:

            a.      If Ramor had persisted in a plea of not guilty to the charges against the
                    corporation, Ramor would be entitled to a speedy and public trial by a court or
                    jury. Ramor has a right to a jury trial. In order for a trial to be conducted by
                    the judge sitting without a jury, Ramor, the government and the judge all must
                    agree that the trial be conducted by the judge without a jury.

            b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                    selected at random. Ramor and the corporation's attorney would have a say in
                    who the jurors would be by removing prospective jurors for cause where
                    actual bias or other disqualification is shown, or without cause by exercising
                    peremptory challenges. The jury would have to agree unanimously before it
                    could return a verdict of guilty. The Court would instruct the jury that the
                    defendant corporation is to be presumed innocent until such time, if ever, as
                    the government establishes guilt by competent evidence to the satisfaction of
                    the jury beyond a reasonable doubt.

            c.      If the trial is held by the judge without a jury, the judge would find the facts
                    and determine, after hearing all of the evidence, whether or not he was
                    persuaded of Ramor's guilt beyond a reasonable doubt.

            d.      At such trial, whether by a judge or a jury, the government would be required
                    to present witnesses and other evidence against Ramor. Ramor would be able
                    to confront witnesses upon whose testimony the government is relying to
                    obtain a conviction and he would have the right to cross-examine those
                    witnesses. In turn Ramor could, but is not obligated to, present witnesses and
                    other evidence on his own behalf. Ramor would be entitled to compulsory
                    process to call witnesses.



                                                   6

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 6 of 23 Document 74
      24.      Ramor acknowledges and understands that by pleading guilty the corporation is

waiving all the rights set forth above. Ramor further acknowledges the fact that the defendant

corporation's attorney has explained these rights to the duly authorized corporate officer and the

consequences of the waiver of these rights. Ramor further acknowledges that as a part of the guilty

plea hearing, the Court may question the defendant corporation's duly authorized officer under

oath, on the record, and in the presence of counsel about the offense to which the defendant

corporation intends to plead guilty. Ramor further understands that any false statements made on

behalf of the corporation may later be used against the defendant corporation in a prosecution for

perjury or false statement.

      25.      Ramor knowingly and voluntarily waives all claims the defendant corporation may

have based upon the statute of limitations, the Speedy Trial Act, venue and the speedy trial

provisions of the Sixth Amendment. Ramor agrees that any delay between the filing of this Plea

Agreement and the entry of Ramor's guilty plea pursuant to this Plea Agreement constitutes

excludable time under the Speedy Trial Act.

                    FURTHER CIVIL OR ADMINISTRATIVE ACTION

      26.      Ramor acknowledges, understands, and agrees that the defendant corporation's

duly authorized officer has discussed with Ramor's attorney and understands that nothing

contained in this Plea Agreement, including any attachment, is meant to limit the rights and

authority of the United States of America or any other state or local government to take further

civil, administrative, or regulatory action against the defendant corporation.

                                         GENERAL MATTERS

      27.      The parties acknowledge, understand, and agree that this Plea Agreement does not

require the government to take, or not to take, any particular position in any post-conviction motion

or appeal.
                                                 7

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 7 of 23 Document 74
      28.      The parties acknowledge, understand, and agree that this Plea Agreement will be

filed and become part of the public record in this case. The parties acknowledge, understand, and

agree that the United States Attorney's office is free to notify any local, state, or federal agency of

the defendant corporation's conviction.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      29.      Ramor acknowledges and understands if the defendant corporation violates any

term of this Plea Agreement at any time, engages in any further criminal activity prior to

sentencing, or fails to appear for sentencing, this Plea Agreement shall become null and void at

the discretion of the government. Ramor further acknowledges and understands that the

government's agreement to dismiss any charge is conditional upon final resolution of this matter.

If this Plea Agreement is revoked or if Ramor's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this Plea Agreement. Ramor hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against Ramor as a result of any breach of this Plea Agreement. Ramor understands, however, that

the government may elect to proceed with the guilty plea and sentencing.




                                                  8

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 8 of 23 Document 74
                VOLUNTARINESS OF DEFENDANT CORPORATION'S PLEA

   Ramor acknowledges, understands, and agrees that the defendant corporation will plead guilty
   freely and voluntarily because the corporation is in fact guilty. Ramor further acknowledges
   and agrees that no threats, promises, representations, or other inducements have been made,
   nor agreements reached, other than those set forth in this Plea Agreement, to induce Ramor to
   plead guilty.


Date:   311
                                           RESIT -VAN
                                           Authorized Officer of Ramor Dis Ticaret, Ltd.


I am the defendant corporation Ramor's attorney. I carefully have reviewed every part of this
Plea Agreement with the defendant corporation's duly authorized officer. To my knowledge, my
client's decision to enter into this Plea Agreement is an informed and voluntary one.



Date:                                        ‘11
                                           Nejla . Lane, Esq.
                                           Attor y for Defendant Ramor Dis Ticaret, Ltd.


For the United States of America:



Date: 3/ 7/0
                                              TTHEW D. KRUEGER
                                           United States Attorney



Date: 3 / 7( 1
                                           PAUL L. KAN ER
                                           KEITH S. ALEXANDER
                                           Assistant United States Attorneys




                                               9

        Case 2:17-cr-00122-PP Filed 03/07/19 Page 9 of 23 Document 74
                                        ATTACHMENT A

                                 Relevant Individuals and Entities

At all times relevant to this Indictment:

       1.       RAMOR DIS TICARET, LTD., a/k/a The Ramor Group ("RAMOR"), was

registered as a corporation in Turkey with an office located in Istanbul. RAMOR's business

included procuring commercial marine equipment, goods, and materials from the United States for

shipment to customers in Iran.        One of RAMOR' s customers was Qeshm Madkandalou

Shipbuilding Cooperative of Iran.

       2.       RESIT TAVAN ("TAVAN") was a citizen of Turkey residing in Istanbul.

TAVAN was the sole owner and President of RAMOR.

       3.       FULYA KALAFATOGLU OGUZTURK ("OGUZTURK") was a citizen of

Turkey residing in Istanbul. OGUZTURK was employed by RAMOR as a Deputy Manager.

       4.       Qeshm Madkandalou Shipbuilding Cooperative of Iran ("Madkandalou") was an

Iranian entity affiliated with the Government of the Islamic Republic of Iran. Madkandalou was

located on Qeshm Island, Iran.

       5.       Rohollah Vosoughi ("Vosoughi") was an Iranian citizen who resided at times in

both Iran and Turkey.    Vosoughi worked for both Madkandalou and RAMOR, serving at times

as a commercial manager for Madkandalou.

       6.       Reza Almasi ("Almasi") was an Iranian citizen residing in Tehran and employed at

Madkandalou as a production manager, naval architect, and shipbuilder. Almasi was involved,

among other things, in the development and building of Iranian naval vessels, including a

prototype 16-meter missile attack vessel known as the RMS-16.

       7.    Company A, located in the State and Eastern District of Wisconsin, was a commercial




            Case 2:17-cr-00122-PP Filed 03/07/19 Page 10 of 23 Document 74
outboard engine manufacturer that produced high-powered marine engines for both domestic and

foreign customers.

       8.    Company B, located in the State and Eastern District of Wisconsin, was a commercial

manufacturer that produced, among other products, marine generators used to power the electronic

components of marine vessels.

       9.    Company C, located in the State and Eastern District of Wisconsin, was a commercial

manufacturer that produced, among other marine products, propulsion systems.

                The Iran Trade Embargo and the Iranian Transactions Regulations

       10.     The International Emergency Economic Powers Act ("IEEPA"), Title 50, United

States Code, Section 1702(a)(1), gave the President of the United States broad authority to regulate

exports and other international transactions in times of national emergency. IEEPA controls were

triggered by an executive order declaring a national emergency based on an "unusual and

extraordinary threat, which had its source in whole or substantial part outside the United States, to

the national security, foreign policy, or economy of the United States." Executive orders issued

pursuant to IEEPA could impose broad trade restrictions against a particular country that were

more comprehensive than standard export controls. An embargo barred United States persons

from engaging in a broad range of transactions involving an offending foreign government or its

nationals, unless specific United States government authorization was obtained in advance.

       11.     Pursuant to IEEPA authority, on March 15, 1995, the President issued Executive

Order 12957, which declared a national emergency with respect to Iran and the government of

Iran. The executive order was issued based on presidential findings that the policies and actions

of the government of Iran constituted a threat to the national security of the United States due to


                                                 2




         Case 2:17-cr-00122-PP Filed 03/07/19 Page 11 of 23 Document 74
Iran's support of international terrorism and its attempts to acquire weapons of mass destruction.

        12.     Pursuant to IEEPA authority, on May 6, 1995, the President issued Executive Order

12959, which declared a trade embargo against Iran, prohibiting (with limited exceptions not

applicable here) the export from the United States to Iran of any goods, technology, or services.

On August 17, 1997, the President reiterated and renewed the embargo by issuing Executive Order

13059. The most recent continuation of this declaration of national emergency and embargo was

issued on January 13, 2017. The embargo has remained in effect during all times relevant to this

Indictment.

        13.     The United States Department of Treasury, Office of Foreign Assets Control

("OFAC") issued regulations implementing the executive order and trade embargo (the "Iranian

Transactions Regulations" or "ITR"). In October 2012, the Department of Treasury reissued and

renamed the ITR as the Iranian Transactions and Sanctions Regulations ("ITSR").                The

substantive provisions of the ITR were not changed by this action and remained in effect. Without

a license issued by OFAC, these regulations prohibited both (i) the export of goods or services

from the United States to Iran and (ii) the reexportation of U.S. origin goods and services from a

third country, directly or indirectly, to Iran.

        14.     The Executive Orders and the ITR or ITSR were in effect at all times relevant to

this Indictment.

        15.     At no time relevant to this Indictment did RAMOR, TAVAN, and OGUZTURK,

or any other entity controlled by RAMOR, TAVAN, and OGUZTURK, obtain a license from

OFAC authorizing any of them to export any goods from the United States to Iran.




                                                  3




          Case 2:17-cr-00122-PP Filed 03/07/19 Page 12 of 23 Document 74
          Reports to the United States Government and the Automated Export System

       16.     Under United States law and regulation, exporters, shippers, and freight forwarders

were required to file certain forms and declarations concerning exports of goods and technology

from the United States.    Typically, those filings were completed through the submission of

Electronic Export Information ("EEI") via the Automated Export System ("AES"). The U.S.

Department of Homeland Security ("DHS"), Bureau of Customs and Border Protection,

administered the AES. The EEI and accompanying materials were official documents submitted

to the DHS in connection with export shipments from the United States.

       17.     An essential and material part of the EEI was information concerning the ultimate

consignee and the country of ultimate destination for the export. The identity of the ultimate

consignee determined whether the goods (a) could be exported without any specific authorization

from the United States government; (b) could be exported with the specific authorization and

validated license from OFAC; or (c) could not be exported from the United States.

       18.     The EEI was equivalent to a sworn statement to the United States government that

the transaction occurred as described. The EEI was used by the United States Bureau of Census

to collect trade statistics and by the Department of Commerce, Bureau of Industry and Security

("BIS"), for export control purposes.

                                               COUNT 1

               THE GRAND AIRY FURTHER CHARGES THAT:

               19.    Beginning in or around March 2013, the exact date being unknown to the

Grand Jury, and continuing through in or about July 2015, in the State and Eastern District of

Wisconsin and elsewhere,


                                                4



         Case 2:17-cr-00122-PP Filed 03/07/19 Page 13 of 23 Document 74
                              RAMOR DIS TICARET, LTD.,
                                 a/k/a The Ramor Group,
                                   RESIT TAVAN, and
                           FULYA KALAFATOGLU OGUZTURK,

knowingly and intentionally combined, conspired, confederated, and agreed with each other and

with others known and unknown to the Grand July,

        (a) to defraud the United States by impairing, impeding, and obstructing the lawful

governmental functions of the United States Department of Treasury, that is, the enforcement of

laws and regulations prohibiting the export of goods from the United States to Iran without a

license; and

       (b) to commit an offense against the United States, to wit: smuggling, by knowingly and

fraudulently exporting and sending, and attempting to export and send, from the United States to

Iran, articles and objects contrary to IEEPA, Title 50, United States Code, Section 1705, and the

ITSR, Title 31, Code of Federal Regulations 560.203-205, in violation of Title 18, United States

Code, Section 554(a);

                      MANNER AND MEANS OF THE CONSPIRACY

       20.     The conspirators would and did use the following manner and means, among

others, to accomplish the objects of the conspiracy:

               a.       TAVAN, OGUZTURK, and RAMOR, directly and indirectly ordered,

negotiated, and procured equipment, goods, and technologies from United States companies for

the end use of one or more persons and entities associated with, or part of, the Iranian military.

               b.       TAVAN, OGUZTURK, and RAMOR, directly and indirectly purchased

equipment, goods, and technologies from the United States as directed by persons and entities

located in Iran, including Almasi and Madkandalou, knowing that such equipment, goods, and

                                                 5



         Case 2:17-cr-00122-PP Filed 03/07/19 Page 14 of 23 Document 74
technologies would be exported and reexported through Turkey to Iran.

               c.     TAVAN, OGUZTURK, and RAMOR, together with other unindicted

coconspirators, exported and reexported, and caused the export and reexport, of U.S. origin goods,

technology, and services to Iran for the use of persons and entities associated with or part of the

Iranian military and, in order to do so, evaded and otherwise failed to obtain the required export

licenses from the United States government.

                                    ACTS IN FURTHERANCE

       21.     In furtherance of the conspiracy and to effect the objects of the conspiracy, the

conspirators committed or caused to be committed one or more of the following acts in the State

and Eastern District of Wisconsin and elsewhere.

                The Exportation of Two Model 557 Engines from Company A

       22.     In April and May, 2013, TAVAN communicated by email with Vosoughi

concerning the acquisition of U.S. origin Model 557 high-powered outboard engines manufactured

by Company A (the "557 Engines") in the Eastern District of Wisconsin. On May 8, 2013,

TAVAN sent a pro tonna invoice to Vosoughi and OGUZTURK regarding the purchase of two

557 Engines.

       23.     On May 15, 2013, Vosoughi sent by email to Almasi and other persons at

Madkandalou a copy of a pro forma invoice regarding the purchase of the 557 Engines showing a

total purchase price of $204,604.

       24.     On May 21, 2013, TAVAN, on behalf of RAMOR, signed a purchase agreement

for the 557 Engines with a U.S. commercial brokerage business acting as an agent for RAMOR in

dealing with Company A. TAVAN represented that the 557 Engines would only be used in


                                                6



         Case 2:17-cr-00122-PP Filed 03/07/19 Page 15 of 23 Document 74
Turkey and that, pursuant to U.S. law, RAMOR would not transfer the 557 Engines to any

"sanctioned nation."

       25.     On July 1, 2013, TAVAN signed a BIS Form 711, "Statement by Ultimate

Consignee and Purchaser," which identified RAMOR, Istanbul, Turkey, as the ultimate consignee,

and certified that the 557 Engines would be used in Turkey and would not be reexported.

       26.    On September 13, 2013, Vosoughi sent by email to Almasi and others at

Madkandalou, two documents, a packing list and an invoice, both bearing RAMOR letterhead and

addressed to "Qeshm Madkandalou Shipbuilding Cooperative Co., Shibderaz Village - Kandalou

Region - Qeshm Island - Iran." Item 5 on both documents references a set of two outboard motors,

and item 5 on the packing list identifies two 557 horsepower outboard engines manufactured by

Company A.

       27.    On December 29, 2013, Almasi emailed Vosoughi and TAVAN concerning the

return of the 557 Engines from Iran to Turkey.

       28.    On January 27, 2014, Vosoughi emailed TAVAN and OGUZTURK an invoice on

Madkandalou letterhead for return shipment of the 557 Engines from Qeshm Island, Iran, to

RAMOR in Istanbul, Turkey.

       29.    During June 2014, RAMOR transmitted a total of $190,000 from Turkey to

Company A's broker in the United States.

                 The Exportation of a Marine Generator from Company B

       30.    On December 1, 2013, acting on behalf of RAMOR, TAVAN signed a contract

with Madkandalou by which RAMOR agreed to act as a general contractor for Madkandalou on a

project to design and build a "High Speed Composite Boat," known as the RMS-16, for delivery


                                                 7



         Case 2:17-cr-00122-PP Filed 03/07/19 Page 16 of 23 Document 74
and use in Iran. RAMOR agreed to procure necessary component parts required to construct the

RMS-16, including procuring one of three types of marine power generators, one of which was

manufactured in the U.S. by Company B in the Eastern District of Wisconsin.

       31.     On July 14, 2014, Almasi sent an email to Vosoughi and a naval architect directing

that the RMS-16 be designed and constructed to allow clearance for a "Nasr type" missile. In

response, on July 14, 2014, the naval architect sent an email to Almasi, Vosoughi, and TAVAN

confirming that the RMS-16 design provided sufficient clearance for the missile system.

Attached to the email is a digital drawing of the RMS-16 showing integrated covert missile

launching tubes.

       32.     On December 30, 2014, Almasi sent Vosoughi an email that included as an

attachment a pro forma invoice to RAMOR from a Turkish distributor of Company B. The pro

forma invoice, in the amount of $13,250, was for a "17.5EFOZD" marine diesel generator

manufactured by Company B. The invoice included a handwritten notation of "RMS-16."

       33.     On January 5, 2015, and June 30, 2015, RAMOR paid $6,628 and $6,622,

respectively, to Company B's Turkish distributor.   Appearing on a document related to the June

2015 payment are handwritten notations reading "RMS-16," "generator," and the name of

Company B's Turkish distributor.

       34.    On June 1, 2015, via money wire transfer, the Turkish distributor paid $9,686.40 to

Company B for the marine generator.

       35.    On July 6, 2015, Vosoughi emailed Almasi a packing list and invoice on RAMOR

letterhead, dated July 3, 2015, and addressed to Madkandalou which included a line item referring

to Company B's 17.5 Marine Generator; Qty: 1; Origin: USA.


                                               8



         Case 2:17-cr-00122-PP Filed 03/07/19 Page 17 of 23 Document 74
                The Exportation of Marine Surface Drives from Company C

       36.     Pursuant to the RMS-16 contract, RAMOR sought to purchase marine power

propulsion equipment, known as Arneson ASD-14 Surface Drives, from Company C for delivery

to Madkandalou for use on the RMS-16. On January 30, 2015, a Turkish distributor for Company

C provided a preliminary price quotation to RAMOR for two Arneson ASD-14 Surface Drives,

manufactured by Company C in the Eastern District of Wisconsin.          Vosoughi emailed the

quotation to Almasi on February 10, 2015.

       37.    On February 2, 2015, a Turkish distributor for Company C provided a pro forma

invoice to RAMOR for two Arneson ASD-14 Surface Drives, manufactured by Company C.

Vosoughi emailed the pro forma invoice to Almasi on February 20, 2015, stating a total cost of

$157,000.

       38.    In June 2015, RAMOR paid $142,000 to Company C's Turkish distributor for the

purchase and export of two Arneson ASD-14 Surface Drives.

       39.    On July 6, 2015, Vosoughi emailed Almasi a packing list and invoice on RAMOR

letterhead, dated July 3, 2015, and addressed to Madkandalou which included a line item referring

to Company C's Arneson Propulsion System; Qty: 2; Origin: USA.

       40.    On July 27, 2015, the Turkish distributor paid approximately $113,000 to Company

C via money wire transfer for the Arneson ASD-14 Surface Drives.




                                               9



         Case 2:17-cr-00122-PP Filed 03/07/19 Page 18 of 23 Document 74
                                         ATTACHMENT B

                                    STATEMENT OF FACTS

        The parties acknowledge and understand that if this case were to proceed to trial, the

government would be able to prove the facts set forth below beyond a reasonable doubt. The

defendant admits that these facts are true and correct and establish his guilty beyond a reasonable

doubt. This information is provided for the purpose of setting forth a factual basis for the plea

of guilty. It is not a full recitation of the defendant's knowledge of, or participation in, this

offense.

        The International Emergency Economic Powers Act ("IEEPA"), Title 50, United States

Code, Section 1702(a)(1), gave the President of the United States broad authority to regulate

exports and other international transactions in times of national emergency. IEEPA controls were

triggered by an executive order declaring a national emergency based on an "unusual and

extraordinary threat, which had its source in whole or substantial part outside the United States, to

the national security, foreign policy, or economy of the United States." Executive orders issued

pursuant to IEEPA could impose broad trade restrictions against a particular country that were

more comprehensive than standard export controls. An embargo barred United States persons

from engaging in a broad range of transactions involving an offending foreign government or its

nationals, unless specific United States government authorization was obtained in advance.

        Pursuant to IEEPA authority, on March 15, 1995, the President issued Executive Order

12957, which declared a national emergency with respect to Iran and the government of Iran. The

executive order was issued based on presidential findings that the policies and actions of the

government of Iran constituted a threat to the national security of the United States due to Iran's

support of international terrorism and its attempts to acquire weapons of mass destruction.



           Case 2:17-cr-00122-PP Filed 03/07/19 Page 19 of 23 Document 74
        Pursuant to IEEPA authority, on May 6, 1995, the President issued Executive Order 12959,

which declared a trade embargo against Iran, prohibiting (with limited exceptions not applicable

here) the export from the United States to Iran of any goods, technology, or services. On August

17, 1997, the President reiterated and renewed the embargo by issuing Executive Order 13059.

The most recent continuation of this declaration of national emergency and embargo was issued

on January 13, 2017. The embargo has remained in effect during all times relevant to this

Indictment.

        The United States Department of Treasury, Office of Foreign Assets Control ("OFAC")

issued regulations implementing the executive order and trade embargo (the "Iranian Transactions

Regulations" or "ITR"). In October 2012, the Department of Treasury reissued and renamed the

ITR as the Iranian Transactions and Sanctions Regulations ("ITSR"). The substantive provisions

of the ITR were not changed by this action and remained in effect. Without a license issued by

OFAC, these regulations prohibited both (i) the export of goods or services from the United States

to Iran and (ii) the reexportation of U.S. origin goods and services from a third country, directly

or indirectly, to Iran.

        The Executive Orders and the ITR or ITSR were in effect at all times relevant to this

Indictment. At no time relevant to this Indictment did RAMOR, TAVAN, and OGUZTURK, or

any other entity controlled by RAMOR, TAVAN, and OGUZTURK, obtain a license from OFAC

authorizing any of them to export any goods from the United States to Iran.

        From 2012 onward, the Resit Tavan, a citizen of Turkey residing in Istanbul, was the sole

owner and president of the Istanbul based Turkish corporation Ramor Dis Ticaret, Ltd., also

known as the Ramor Group ("Ramor"). Fulya Kalafatoglu Ogurturk ("Ogurturk"), a Turkish


                                                2




          Case 2:17-cr-00122-PP Filed 03/07/19 Page 20 of 23 Document 74
citizen, was an employee of Ramor and served as the Acting Deputy Manager of Ramor.

Ramor operated as a commercial supply business, including procuring marine equipment, goods,

and materials from the United States for delivery and shipment to Iran. A primary customer of

Ramor was the Qeshm Madkandalou Shipbuilding Cooperative ("Madkandalou"), a commercial

business located in Qeshm Island, Iran. An important portion of Madkandalou's business

involved marine engineering and boat construction for Iranian military or naval forces.

Rohollah Vosoughi, an Iranian citizen, was a commercial manager at Madkandalou. Vosoughi

worked with Tavan on site at Ramor from 2013 through 2015. Vosoughi's duties while

working at Ramor was to manage and supervise Ramor's business with Madkandalou in

cooperation with Tavan. Reza Almasi, an Iranian citizen, was employed at Madkandalou in Iran

as a production manager, architect, and shipbuilder. Almasi's work during this time included

developing a proto-type 16 meter missile attack boat known as the RMS-16.

       From early 2013 through 2015, Tavan, operating through Ramor and in association and

in cooperation with Ogurturk and Vosoughi, directly and indirectly negotiated, ordered, procured

and caused the illegal export of marine related goods and technologies from the United States to

Madkandalou in Iran for use by the Iranian military, using Turkey as an intermediary

transshipment point. Tavan (i) received orders for certain U.S. origin marine materials from

persons and entities located in Iran, including Almasi and Madkandalou, (ii) took actions to

cause the procurement of these U.S. origin materials; (iii) caused the export of these U.S. origin

materials from the U.S. to Turkey based upon the false representation that the true end user was

Ramor; and (iv) caused the illegal re-export of these materials to Iran. Tavan had knowledge of

U.S. sanctions and the embargo with regard to Iran, and he knew that U.S. goods and materials


                                                 3




         Case 2:17-cr-00122-PP Filed 03/07/19 Page 21 of 23 Document 74
could not be exported from the U.S. to Iran.

       In early 2013, Tavan communicated with both Vosoughi and Almasi about procuring

U.S. origin Model 557 high-powered outboard engines manufactured by a U.S. company in the

Eastern District of Wisconsin (the "557 Engines") for export and delivery to Madkandalou. In

May 2013, Tavan, on behalf of Ramor, executed a purchase agreement for the purchase of the

557 Engines with the manufacturer's brokerage company. In 2013, Tavan signed a U.S.

Department of Commerce form (the "BIS Form 711") falsely stating that the 557 Engines would

be only used in Turkey, when Tavan knew that the 557 Engines were to be delivered and used in

Iran by Madkandalou. In September 2013 the 557 Engines were delivered to Madkandalou in

Iran, following payments of USD $190,000 by Ramor to the U.S. based brokerage company

acting on behalf of the U.S. based manufacturer.

       In December 2013, Tavan, acting as an officer of Ramor, entered into a contract with

Madkandalou whereby Ramor agreed to serve as a general contractor for Madkandalou on a

project to design and build a "High Speed Composite Boat," known as the RMS-16, for delivery

and use in Iran (the "RMS-16 Contract"). Tavan, through Ramor, agreed to procure various

equipment and parts required to construct the RMS-16, including one of three types of marine

power generators, one of which was manufactured in the U.S. in the Eastern District of

Wisconsin (the "Marine Power Generator"). In late 2014, Ramor received a pro forma invoice

for $13,250 for the Marine Power Generator from a Turkish distributor of the U.S. based

manufacturer. Included on this invoice was a handwritten notation of "RMS-16."     In January

and June 2015, RAMOR paid $6,628 and $6,622, respectively, for the purchase of the Marine

Power Generator to the Turkish distributor of the U.S. manufacturer. The U.S. manufacturer


                                               4




         Case 2:17-cr-00122-PP Filed 03/07/19 Page 22 of 23 Document 74
supplied the Marine Power Generator and exported it from the United States to the Turkish

Distributor, and in July 2015 the Marine Power Generator was shipped to Madkandalou.

       Also in early 2015, pursuant to the RMS-16 contract, Tavan, acting through RAMOR,

took actions to purchase a specialized marine power propulsion equipment known as Arneson

ASD-14 Surface Drives from a U.S. based manufacturer located in the Eastern District of

Wisconsin for delivery to Madkandalou for use on the RMS-16. In February 2015, Ramor

received a pro forma invoice for $157,000 from a Turkish distributor for the U.S. manufacturer

for two U.S. origin Arneson ASD-14 Surface Drives. In June 2015, RAMOR paid $142,000 to

the Turkish distributor for the U.S. manufacturer towards the purchase and export of these

Arneson ASD-14 Surface Drives. The U.S. manufacturer supplied the Arneson ASD-14

Surface Drives and exported these items from the United States to the Turkish Distributor. In

July 2015, these Arneson ASD-14 Surface Drives were shipped to Madkandalou.

       From at least July 2014 onward, Tavan and Ramor were aware and knew of the general

outlines and nature of the U.S. laws that imposed trade sanctions on Iran and that it was illegal to

export U.S. goods to Iran. Tavan and Ramor caused the export of the marine equipment and

materials noted above based upon the false representation that the true end user was Ramor in

Turkey. At no time did Tavan, Ramor or any officers or employees thereof, or anyone else

cause the U.S. manufacturers to apply for, or receive, any export license or export authorization

from the U.S. Department of the Treasury, Office of Foreign Assets Control ("OFAC") for the

export of the specific equipment and parts described herein.




                                                 5




         Case 2:17-cr-00122-PP Filed 03/07/19 Page 23 of 23 Document 74
